DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
In the Non-Final rejection dated 01/28/2022 Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) was acknowledged but it was indicated that Applicant had not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and120.  See Non Final Rejection Dated 01/28/2022, pages 2-3.
It is acknowledged that Applicant has filed a corrected Application Data Sheet on 05/18/2022 and has amended the Reference to Pending Prior Patent Application in the specification on 05/18/2022.  
Information Disclosure Statement
The information disclosure statement filed 05/03/3022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of each non patent literature publication has not been provided.  It has been placed in the application file, but the non patent literature information referred to therein has not been considered.

Response to Amendment
	The Amendment filed 04/28/2022 has been entered.  Claims 1, 8-10, 12 and 16-17 have been amended.  Examiner notes that claim 17 has been amended as indicated by the double bracket and underlining, however, claim 17 is lacking the identifier “Currently Amended” and instead says “Original” which appears to be an inadvertent error. Claims 1-18 are currently pending.
	Applicant’s amendment to claim 17 overcomes the 112(b) rejection with regard to claim 17.
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 05/18/2022 have been fully considered but they are considered moot.  Independent claims 1, 12 and 16 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, lines 10-11, the limitation “the base selectively locked at the end of the surgical table” does not appear to have been described in the specification.  The specification provides that screws are provided for selectively locking arms 2045 to side rails 2010 of a surgical table 2005, (Specification, 00202]) but the specification does not appear to describe that the base is selectively locked at the end of the surgical table.  
As claims 13-15 depend from claim 12, they are rejected for at least the same reasons as claim 12. 
Regarding claim 16, lines 9-10, the limitation “the base selectively locked at the end of the surgical table” does not appear to have been described in the specification.  The specification provides that screws are provided for selectively locking arms 2045 to side rails 2010 of a surgical table 2005, (Specification, 00202]) but the specification does not appear to describe that the base is selectively locked at the end of the surgical table.  
As claims 17-18 depend from claim 16 they are rejected for at least the same reasons as claim 16.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the table mount includes a base having a pair of arms secured thereto" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if  “a base” and “a pair of arms” are the same base and pair of arms referred to in claim 1 from which claim 2 depends or if it is a second base and a second pair of arms.  For the purposes of examination the limitation will be interpreted as --wherein the table mount includes the base having the pair of arms secured thereto--.
As claims 3 and 5 depend directly or indirectly from claim 2, they are rejected for at least the same reasons as claim 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer (US 2015/0290064) in view of Newkirk ( US 2004/0133979) and in further view of Laico ( US 5025802).
Regarding claim 1, Kreuzer discloses a distraction system 10 (Fig. 1, system for adjustably restraining a patient’s body and lower limb; [0024]), comprising: a table mount (150, 203a, 203b (rail 150, support portions 203a, 203b, [0028]-[0030]see annotated Fig. 3 below) 

    PNG
    media_image1.png
    606
    706
    media_image1.png
    Greyscale


having a base 150 (rail 150, [0028]-[0030]; see annotated Fig. 3 above), a pair of arms 203a, 203b (first support portion 203a, first support portion 203b, [0030]; see annotated Fig. 3 above) in parallel to one another (see annotated Fig. 3 above) and extending from the base (end 150a of rail 150 [base] is coupled to first support portion 203a [arm]; end 150a of rail 150 is coupled to support first support portion 203a [arm]; end 150b of rail 150 is coupled to first support portion 203b [arm]; thus arms are coupled to base; as seen in annotated Fig. 3 arms extend from base),  selectively locking the arms to side rails 24 ([0028]) on opposing sides of a surgical table 20 (bed 20, [0028], annotated Fig. 3; Fig. 3 shows side rails on opposing sides of a surgical table) in a position with the base located at an end of the surgical table (arms 203a, 203b are locked [0028]; thus they are locked in position with the base; see annotated Fig. 3 showing base located an end of the surgical table); an adjustable perineal post 110 ([0024]), and a leg mount 201a  (left support assembly 201a, [0029]-[0030], annotated Fig. 3) in connection with the table mount ([0028]-[0030); see annotated Fig. 3), and the leg mount having a configuration for supporting one or more leg support assemblies 200 (support system 200, [0028]; annotated Fig. 3).
	Kreuzer does not disclose a patient support in connection with the table mount, the patient support extending beyond the table mount and away from the end of the surgical table, and the patient support having an area for supporting buttocks of a patient; and the area for supporting the buttocks of the patent positioned between the end of the surgical table and the adjustable perineal post and an adjustable perineal post in an adjustable connection with the patient support.
	Newkirk teaches an analogous distraction system (Fig. 6, [0003]), comprising: an analogous table mount 14 (transverse bar 14, [0101]; see annotated Fig. 6 below), 

    PNG
    media_image2.png
    568
    662
    media_image2.png
    Greyscale

an analogous surgical table 22 (patient support deck 22, [0101]), and an analogous adjustable perineal post 94 (countertraction post 94, [0112]) and a patient support 90, 102 (seat section 90, thigh sections 102, [0112]) in connection with the table mount ([0112]), the patient support extending beyond the table mount and away from the end of the surgical table (see in annotated Fig. 6 where thigh sections 102 extend beyond the table mount 14 and away from the end of the surgical table 22), and the patient support having an area for supporting buttocks of a patient (seat section 90 comprises a pad, [0115]); and an adjustable perineal post in an adjustable connection with the patient support ([0112]), and the area for supporting the buttocks of the patent positioned between the end of the surgical table and the adjustable perineal post (Newkirk, annotated Fig. 6 above).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the distraction system of Kreuzer a patient support in connection with the table mount, the patient support extending beyond the table mount and away from the end of the surgical table, and the patient support having an area for supporting buttocks of a patient; and an adjustable perineal post in an adjustable connection with the patient support, and the area for supporting the buttocks of the patent positioned between the end of the surgical table and the adjustable perineal post, as taught by Newkirk in order to provide an improved distraction system that is configurable for various types of surgeries (Newkirk, [0112[).
Krezuer in view of Newkirk disclose the invention as described above.
Kreuzer in view of Newkirk do not disclose screws for selectively locking the arms to side rails.
Laico teaches an analogous arm 22 (upright 22, clamp 24, col. 3, line 52 to col. 4, line 2), an analogous side rail 14 (col. 3, line 52 to col. 4, line 2) and a screw 27 (clamp screw 27, col. 3, line 52 to col. 4, line 2) for selectively locking the arm to the side rail (col. 3, line 52 to col. 4, line 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the distraction system of Kreuzer in view of Newkirk selectively locking the arms to side rails, a screw for selectively locking each arm to a side rail, as taught by Laico in order to provide an improved distraction system that is configured in a selected, fixed position (Laico, col, 3, line 52 to col. 4, line 2).
Regarding claim 2, Kreuzer in view of Newkirk and in further view of Laico discloses the invention as described above and further discloses wherein the table mount includes a base 150  (rail 150, Kreuzer, [0028]-[0030]) having a pair of arms 203a, 203b (first support portion 203a, first support portion 203b, Kreuzer, [0030], Fig. 3) secured thereto (Kreuzer, [0030]), the pair of arms having a configuration for slidably mounting to the side rails of the surgical table (Kreuzer, [0028]), and the pair of arms having a configuration for telescopically mounting to the base (Kreuzer, [0028]; arms are telescopically mounted to rail which is connected to base 150 [0028]-[0031], [thus have a configuration for telescopically mounting to base, Kreuzer, [0028]-[0030]) to accommodate surgical tables having different widths from one another (length of arms changes in relation to surgical table width [annotated Kreuzer Fig. 3 above with regard to claim 1, Kreuzer, [0028]] thus arms are capable of accommodating surgical tables having longer widths; capable of this intended use).
	Regarding claim 6, Kreuzer in view of Newkirk and in further view of Laico discloses the invention as described above and further discloses wherein the adjustable perineal post includes a shaft 110 (post 110, Kreuzer, Fig. 2) and a cylindrical pad (Kreuzer, [0037], removably mounted to the shaft (pad which covers post 110 [shaft] is capable of being removed).
Regarding claim 16,  Kreuzer discloses a distraction system 10 (Fig. 1, system for adjustably restraining a patient’s body and lower limb; [0024]), comprising: a table mount (150, 203a, 203b (rail 150, support portions 203a, 203b, [0028]-[0030]see annotated Fig. 3 above with regard to the claim 1 rejection) having a base 150 (rail 150, [0028]-[0030]; see annotated Fig. 3 above), a pair of arms 203a, 203b (first support portion 203a, first support portion 203b, [0030]; see annotated Fig. 3 above) in parallel to one another (see annotated Fig. 3 above) and extending from the base (end 150a of rail 150 [base] is coupled to first support portion 203a [arm]; end 150b or rail 150 is coupled to support first support portion 203b, [0030]; thus arms are coupled to base; as seen in annotated Fig. 3 arms extend from base), selectively locking the arms to side rails 24 ([0028]) on opposing sides of a surgical table 20 (bed 20, [0028], annotated Fig. 3; Fig. 3 shows side rails on opposing sides of a surgical table) in a position with the base located at an end of the surgical table (arms 203a, 203b are locked [0028]; thus they are locked in position with the base; see annotated Fig. 3 showing base located an end of the surgical table); and a leg mount 201a  (left support assembly 201a, [0029]-[0030], annotated Fig. 3) in connection with the base of the table mount ([0028]- [0030); see annotated Fig. 3 above with regard to claim 1; leg mount 201a, 201b connected to arm 203a, 203b which is connected to base 150, [0028] to [0030]); thus leg mount in connection with the base of the table), the base selectively locked at the end of the surgical table (the rail 150 [base] can be configured to directly attach to the bed, [0031]; lock is defined as to become fastened, fixed or interlocked, dictionary.com; the rail 150 [base] is attached to the bed 20 [surgical table] thus is  fastened or fixed to the surgical table), the leg mount having a pair of leg supports 207a, 207b (see annotated Fig. 4 below; one of the left or right leg supports are shown; [0028]), 

    PNG
    media_image3.png
    608
    723
    media_image3.png
    Greyscale

each of the leg supports configured to receive and support a leg support assembly (see annotated Fig. 4 above, [0028]).
	Kreuzer does not disclose a patient support in connection with the table mount, the patient support extending beyond the table mount and away from the end of the surgical table, and the patient support having an area for supporting buttocks of a patient: and the pair of leg supports forming a pair of recesses, each of the recesses configured for receiving a projection of the leg support assembly, whereby to mount the leg support assembly to the surgical table.
	Newkirk teaches an analogous distraction system (Fig. 6, [0003]), comprising: an analogous table mount 14 (transverse bar 14, [0101]; see annotated Fig. 6 below)

    PNG
    media_image4.png
    568
    662
    media_image4.png
    Greyscale

an analogous surgical table 22 (patient support deck 22, [0101]), and a patient support 90, 102 (seat section 90, thigh sections 102, [0112]) in connection with the table mount ([0112]), the patient support extending beyond the table mount and away from the end of the surgical table (see in annotated Fig. 6 where thigh sections 102 extend beyond the table mount 14 and away from the end of the surgical table 22), and the patient support having an area for supporting buttocks of a patient (seat section 90 comprises a pad, [0115]); and an analogous leg mount 64 (pair of leg supports 64 [0107]; see annotated Newkirk Fig. 3 below and Applicant’s specification [00204]) 

    PNG
    media_image5.png
    667
    764
    media_image5.png
    Greyscale

in connection with the table mount (see annotated Fig. 3 above), the leg mount having a pair of analogous leg supports 64, 70 (second traction bars 64, [107], annotated Fig. 3; threaded shaft of manual adjuster 70, [0108]), each of the leg supports configured to receive and support a leg support assembly ([0118]), and the pair of and the pair of leg supports forming a pair of recesses 128 (annotated Fig. 3; open end 128, [0018]), each of the recesses configured for receiving a projection 122 (elongated rod 122, [0118]) of the leg support assembly ([0118]), whereby to mount the leg support assembly to the surgical table ([0118]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the distraction system of Kreuzer a patient support in connection with the table mount, the patient support extending beyond the table mount and away from the end of the surgical table, and the patient support having an area for supporting buttocks of a patient , as taught by Newkirk in order to provide an improved distraction system that is configurable for various types of surgeries (Newkirk, [0112]) and to provide the pair of leg supports of the distraction system of Kreuzer forming a pair of recesses, each of the recesses configured for receiving a projection of the leg support assembly, whereby to mount the leg support assembly to the surgical table, as taught by Newkirk in order to provide an improved distraction system that facilitates telescopic movement (Newkirk, [0119]).
Kreuzer in view of Newkirk disclose the invention as described above.
Kreuzer in view of Newkirk do not disclose screws for selectively locking the arms to side rails.
Laico teaches an analogous arm 22 (upright 22, clamp 24, col. 3, line 52 to col. 4, line 2), an analogous side rail 14 (col. 3, line 52 to col. 4, line 2) and a screw 27 (clamp screw 27, col. 3, line 52 to col. 4, line 2) for selectively locking the arm to the side rail (col. 3, line 52 to col. 4, line 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the distraction system of Kreuzer in view of Newkirk selectively locking the arms to side rails, a screw for selectively each arm to a side rail, as taught by Laico in order to provide an improved distraction system that is configured in a selected, fixed position (Laico, col, 3, line 52 to col. 4, line 2).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer (US 2015/0290064) in view of Newkirk (US 2004/0133979) and in view of Laico (US 5025802) and in further view of Anderson (US 3135257).
Regarding claim 3, Kreuzer in view of Newkirk and in further view of Laico discloses the invention as described above and further discloses locking the pair of arms with an appropriate spacing relative to the different widths of the surgical tables (Kreuzer, [0028]; see annotated Kreuzer Fig. 3 above with regard to the claim 1 rejection; quick connector used to releasably lock support portions 203a, 203b [arms]).
Kreuzer in view of Newkirk and in further view of Laico does not disclose wherein the table mount includes locking nuts provided to lock the pair of arms.
Anderson teaches an analogous distraction system (Fig. 1) having an analogous telescoping arm 26 (traction rod 26, col. 2, lines 49-67; Fig. 6) and a locking nut 30 provided to lock the arm (col. 2, lines 49-67).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide for locking each arm of the pair of arms with an appropriate spacing relative to different widths of the surgical tables of the distraction system of Kreuzer in view of Newkirk and in further view of Laico, a locking nut, as taught by Anderson, in order to provide an improved distraction system that facilitates preventing and allowing movement (Anderson, col. 2, lines 49-67).
Claim 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer  (US 2015/0290064), in view of Newkirk (US 2004/0133979), in view of Laico (US 5025802) and in further view of Spendley (US 2013/0206149).
Regarding claim 4, Kreuzer in view of Newkirk and in further view of Laico discloses the invention as disclosed above.
Kreuzer does not disclose wherein the patient support comprises81355.0001.02-65- a radiotranslucent support.
Spendley discloses an analogous patient support wherein the patient support comprises a radiotranslucent support ([0019]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the patient support of the distraction system of Kreuzer in view of Newkirk and in further view of Laico is a radiotranslucent support as taught by Spendley in order to provide an improved distraction system that may be used during the obtaining of X-ray images (Spendley, [0067]).
Claim 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer  (US 2015/0290064), in view of Newkirk (US 2004/0133979), in view of Laico (US 5025802), in view of Anderson (US 3135257) and in further view of Spendley (US 2013/0206149).
Regarding claim 5, Kreuzer in view of Newkirk, in view of Laico and in further view of Anderson discloses the invention as described above and the combination further discloses the support includes a pad to receive the buttocks of the patient (Newkirk, [0115]).
Kreuzer in view of Newkirk, in view of Laico does not disclose the support is radiotransclucent.
Spendley discloses an analogous patient support wherein the patient support comprises a radiotranslucent support ([0019]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the patient support of the distraction system of Kreuzer in view of Newkirk, in view of Laico and in further view of Anderson is radiotranslucent taught by Spendley in order to provide an improved distraction system that may be used during the obtaining of X-ray images (Spendley, [0067]).
Claim 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer (US 2015/0290064), in view of Newkirk (US 2004/0133979), in view of Laico (US 5025802) and in further view of Strange (US 5933887).
	Regarding claim 7, Kreuzer in view of Newkirk and in further view of Laico discloses the invention as described above.  
	Kreuzer in view of Newkirk and in further view of Laico fails to disclose wherein the shaft is secured to a rotatably mounted cylinder in connection with the patient support.
	Strange teaches an analogous distraction system comprising (Fig. 1, col. 2, lines 63-67) comprising an analogous patient support 110 (table portion 110, col. 4, lines 45-56) and analogous adjustable perineal support 122, 124 (seat post 122 and saddle-like seat 124, col. 4, lines 57-64; see annotated Fig. 3 below) 

    PNG
    media_image6.png
    317
    498
    media_image6.png
    Greyscale


including an analogous shaft 122 and analogous pad 124, wherein the shaft is secured to a rotatably mounted cylinder 120 (seat clamp 120 includes cylindrical portion around crossbar 118 as seen in Fig. 3; col. 4, lines 57-64; col. 5, lines 25-39; seat clamp rotatable around crossbar 118 [axis y]; see annotated Fig. 3 above) in connection with the patient support (col. 4, lines 44-56; col. 5, lines 25-39; Fig. 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the shaft of the adjustable perineal support of Kreuzer in view of Newkirk and in further view of Laico is secured to a rotatably mounted cylinder in connection with the patient support, as taught by Strange, in order to provide an improved distraction system that can provide a rotational degree of freedom (Strange, col. 5, lines 25-39).
Regarding claim 8, Kreuzer in view of Newkirk, in view of Laico and in further view of Strange discloses the invention as described above and further discloses wherein the rotatably mounted cylinder 120 is in connection with a bracket 120 (bracket is part of clamp 120 seen in annotated Strange Fig. 3 above that supports shaft; a bracket is a support projecting from the side of a wall or other structure, collinsdictionary.com; as seen in annotated Strange Fig. 3 above a part of the clamp that supports the shaft [bracket] projects from another part of the clamp 120, the cylinder part). 
Regarding claim 9, Kreuzer in view of Newkirk, in view of Laico and in further view of in view of Strange discloses the invention as described above and further discloses wherein the rotatably mounted cylinder is configured to selectively position the adjustable perineal post, independent of the patient support supporting buttocks of the patient (seat post 122 [analogous post] moves, Strange, col. 5, lines 21-24; col. 5, lines 50-55; it moves independently of the analogous patient support [table portion 110], Strange Fig. 1, Strange Fig. 3; thus it is independent of the analogous patient support) between (i) a first raised position in which the perineal post extends perpendicular to a plane defined by the patient support (Strange, Fig. 3), and (ii) a second lowered position (Strange, col. 5, lines 50-55) in which the perineal post extends parallel (Strange, col. 5, lines 50-55) to the plane defined by the patient support (Kreuzer, [0033]).
	Regarding claim 10, Kreuzer in view of Newkirk, in view of Laico and in further view of in view of Strange discloses the invention as described above and further discloses wherein the first raised position of the perineal post (Kreuzer Fig. 1, Kreuzer, [0028]) is configured to allow distraction of a leg of the patient with the perineal post (Kreuzer, Fig. 1, Kreuzer, [0028])  disposed in a crotch of the patient (Kreuzer, Fig. 1) while a distracting force is81355.0001.02-66- applied to the leg of the patient (Kreuzer, [0024]), and the second lowered position (Kreuzer, [0033]) configures the perineal post away from the crotch of the patient when the perineal post is unnecessary for leg distraction (Kreuzer, [0024], [0033]; it is implicit that when the post is positioned parallel to rail or bed it is not positioned between a patient’s legs and thus is unnecessary for leg distraction as it is incapable of leg distraction in this position).
	Regarding claim 11, Kreuzer in view of Newkirk, in view of Laico and in further view of in view of Strange discloses the invention as disclosed above and further discloses wherein the rotatably mounted cylinder 120 includes an opening formed therein (Strange, col. 5, line 64 – col. 6, line 3; Fig. 3 clamp inserted in cylinder thus cylinder must have opening), and a finger (cranking arm [not numbered], col. 5, line 64 – col. 6, line 3; see annotated Strange Fig. 3 above with regard to claim 7) is configured for selective projection into the opening in the cylinder so as to prevent rotation of cylinder and releasably lock the perineal post in a desired position (Strange, col. 5, lines 25-39; col. 5, line 64-col. 6, line 3).
Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer  (US 2015/0290064) in view of Newkirk (US 2004/0133979) and in further view of Laico (US 5025802) and in further view of Sanders (US 6378149).
Regarding claim 12,  Kreuzer discloses a distraction system 10 (Fig. 1, system for adjustably restraining a patient’s body and lower limb; [0024]), comprising: a table mount (150, 203a, 203b (rail 150, support portions 203a, 203b, [0028]-[0030]see annotated Fig. 3 above with regard to the claim 1 rejection) having a base 150 (rail 150, [0028]-[0030]; see annotated Fig. 3 above), a pair of arms 203a, 203b (first support portion 203a, first support portion 203b, [0030]; see annotated Fig. 3 above) in parallel to one another (see annotated Fig. 3 above) and extending from the base (end 150a of rail 150 [base] is coupled to first support portion 203a [arm]; end 150b or rail 150 is coupled to support first support portion 203b, [0030]; thus arms are coupled to base; as seen in annotated Fig. 3 arms extend from base), selectively locking the arms to side rails 24 ([0028]) on opposing sides of a surgical table 20 (bed 20, [0028], annotated Fig. 3; Fig. 3 shows side rails on opposing sides of a surgical table) in a position with the base located at an end of the surgical table (arms 203a, 203b are locked [0028]; thus they are locked in position with the base; see annotated Fig. 3 showing base located an end of the surgical table); and a leg mount 201a  (left support assembly 201a, [0029]-[0030], annotated Fig. 3) in connection with the base of the table mount ([0028]-[0030); see annotated Fig. 3 above with regard to claim 1; leg mount 201a, 201b connected to arm 203a, 203b which is connected to base 150, [0028] to [0030]; thus leg mount in connection with the base of the table), the base selectively locked at the end of the surgical table (the rail 150 [base] can be configured to directly attach to the bed, [0031]; lock is defined as to become fastened, fixed or interlocked, dictionary.com; the rail 150 [base] is attached to the bed 20 [surgical table] thus is fastened or fixed to the surgical table), the leg mount having a pair of leg supports 207a, 207b (see annotated Fig. 4 below; one of the left or right leg supports are shown; [0028]), 

    PNG
    media_image3.png
    608
    723
    media_image3.png
    Greyscale

each of the leg supports configured to receive and support a leg support assembly (see annotated Fig. 4 above, [0028]), and posts mounted to the table mount and each of the leg supports (annotated Fig. 4 above; one of the left or right leg supports are shown connected to the table mount and a leg support; [0028]), 
	Kreuzer does not disclose a patient support in connection with the table mount, the patient support extending beyond the table mount and away from the end of the surgical table, and the patient support having an area for supporting buttocks of a patient; each of the posts including each of the posts including: a first link pivotally mounted to thereto at a first joint; a second link pivotally mounted thereto at a second joint.
	Newkirk teaches an analogous distraction system (Fig. 6, [0003]), comprising: an analogous table mount 14 (transverse bar 14, [0101]; see annotated Fig. 6 below)

    PNG
    media_image4.png
    568
    662
    media_image4.png
    Greyscale

an analogous surgical table 22 (patient support deck 22, [0101]), and an analogous perineal post 94 (countertraction post 94, [0112]) and a patient support 90, 102 (seat section 90, thigh sections 102, [0112]) in connection with the table mount ([0112]), the patient support extending beyond the table mount and away from the end of the surgical table (see in annotated Fig. 6 where thigh sections 102 extend beyond the table mount 14 and away from the end of the surgical table), and the patient support having an area for supporting buttocks of a patient (seat section 90 comprises a pad, [0115]); and an analogous leg mount 64 (pair of leg supports 64 [0107]; see annotated Newkirk Fig. 3 below and Applicant’s specification [00204]) 

    PNG
    media_image7.png
    636
    734
    media_image7.png
    Greyscale

in connection with the table mount (see annotated Fig. 3 above), the leg mount having a pair of analogous leg supports 64, 70 (second traction bars 64, [107], annotated Fig. 3; threaded shaft of manual adjuster 70, [0108]), each of the leg supports configured to receive and support a leg support assembly ([0118]), and analogous posts 66 (multi-joint coupler 66, [0108], [0109]; annotated Fig. 3) mounted to the table mount ([0109], Fig. 3) and each of the leg supports ([0109], annotated Fig. 3), each of the posts including: a first link 86 (clevis 86; see annotated Fig. 3 above and annotated Fig. 21 below; [0109])

    PNG
    media_image8.png
    556
    740
    media_image8.png
    Greyscale

pivotally mounted to thereto at a first joint ([0107]-[0109]; see annotated Fig. 21 above); a second link 62 pivotally mounted thereto at a second joint ([0107]-[0109]; see annotated Fig. 21 above) and knobs 72 ([0108]) in operable connection with the first joint and the second joint ([0109]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the distraction system of Kreuzer a patient support in connection with the table mount, the patient support extending beyond the table mount and away from the end of the surgical table, and the patient support having an area for supporting buttocks of a patient, as taught by Newkirk in order to provide an improved distraction system that is configurable for various types of surgeries (Newkirk, [0112]) and to provide each of the posts of the distraction system of Kreuzer including: a first link pivotally mounted to thereto at a first joint; a second link pivotally mounted thereto at a second joint, as taught by Newkirk in order to provide an improved distraction system that facilitates a variety of articulated positions ([0107]).
Kreuzer in view of Newkirk do not disclose screws for selectively locking the arms to side rails.
Laico teaches an analogous arm 22 (upright 22, clamp 24, col. 3, line 52 to col. 4, line 2), an analogous side rail 14 (col. 3, line 52 to col. 4, line 2) and a screw 27 (clamp screw 27, col. 3, line 52 to col. 4, line 2) for selectively locking the arm to the side rail (col. 3, line 52 to col. 4, line 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the distraction system of Kreuzer in view of Newkirk selectively locking the arms to side rails, a screw for selectively each arm to a side rail, as taught by Laico in order to provide an improved distraction system that is configured in a selected, fixed position (Laico, col, 3, line 52 to col. 4, line 2).
Kreuzer in view of Newkirk and in further view of Laico discloses the invention as described above.
Kreuzer in view of Newkirk and in further view of Laico does not disclose locking nuts in operable connection with the first and second joint.
	Sanders teaches an analogous distraction system (Fig. 1, col. 3, lines 34-51) having an analogous patient support 14, 16, 18 (table with head section14, upper body support section 16, lower body support section 18, col. 3, lines 34-51) and analogous posts 46 (mounting member 46, col. 5, lines 3-4; see annotated Fig. 5 below; col. 4, line 61 – col. 5, line 8; col. 6, lines 1-13) 

    PNG
    media_image9.png
    507
    799
    media_image9.png
    Greyscale


mounted to an analogous table mount 52 (torque tube 52, Fig. 5, col. 5, lines 9-37) and an analogous leg support 26 (sub assembly 26; col. 3, line 52 – col. 4, line 11; col. 4, lines 61-65) each of the posts including a first link 44 (cross pin assembly 44 including body portion 100; see annotated Fig. 5 above; col. 6, lines 1-47) pivotally mounted thereto at a first joint (col. 6, lines 1-32; annotated Fig. 5 and Fig. 6; section where first link joined to 152; ); an analogous second link pivotally mounted thereto at a second joint (annotated Fig. 5; col. 6, lines 48-63); and locking nuts 180 (Fig. 14, col. 7, lines 19-39) in operable connection with the first joint and the second joint (col. 7, lines 19-57).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide locking nuts in operable connection with the first joint and the second joint of the posts of the distraction system of Kreuzer in view of Newkirk and in further view of Laico, as taught by Sanders, in order to provide an improved distraction system that provides for locking (Sanders, col. 7, lines 19-57).
Regarding claim 13, Kreuzer in view of Newkirk, in view of Laico and in further view of Sanders discloses the invention as described above and further discloses wherein the locking nuts in operable connection with the first joint and the second joint are selectively configurable to (1) allow free movement of at least one of the first joint and the second joint, and (2) lock against movement of at least one of the first joint and the second joint (Sanders col. 7, lines 19-57; Figs. 5-6; Sanders col. 4, lines 61-65).
Regarding claim 14, Kreuzer in view of Newkirk, in view of Laico and in further view of Sanders discloses the invention as described above and further discloses wherein the second link 62 contains a recess (at axis 58; Newkirk, [0108]; first traction bar 62 [second link] is connected to section traction bar 64 [leg support] via a threaded shaft [part of manual adjuster 70 which is part of leg support 64]; the threaded shaft extends along the axis; it is implicit that second link [first traction bar 62] has a recess through which threaded shaft extends) configured for receiving a portion of the leg support assembly (recess of first traction bar 62 [second link] receives thread shaft of second traction bar 64 [leg support], Newkirk, [0108]; second traction bar 64 [leg support] connected to leg assembly Newkirk, [0102]; thus the second link contains a recess configured for receiving a portion of the leg support assembly [leg support]), and the second link further includes a knob 72 selectively configurable for releasably securing the leg support assembly in the recess (Newkirk, [0108], [0109], [0118]).
	Kreuzer in view of Newkirk, in view of Laico and in further view of Sanders as combined does not disclose a locking nut selectively configurable for releasably securing the leg support assembly in the recess.
	Sanders teaches an analogous second link 152 (pivoting portion 152, col. 6, lines 49-63)  having an analogous recess 256 (Fig. 14, col. 8, lines 18-33) and an analogous portion of a leg support assembly 250 (bolt 250, col. 8, lines 18-33), the second link further includes a locking nut 258 (col. 8, lines 18-33) selectively configurable for releasably securing the analogous leg support assembly in the recess (col. 8, lines 18-33).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second link of the posts that contain a recess configured for receiving a portion of the leg support assembly of the distraction system of  Kreuzer in view of Newkirk, in view of Laico and in further view of Sanders further includes a locking nut selectively configurable for releasably securing the leg support assembly in the recess, as taught by Sanders, in order to provide an improved distraction system that facilitates rigid holding (Sanders, col. 8, lines 18-22).
Regarding claim 15, Kreuzer in view of Newkirk, in view of Laico and in further view of Sanders discloses the invention as described above and further discloses each of the leg supports is selectively configured for rotation about the posts ([Newkirk, 107]-[110]; Fig. 3) so as to selectively configure dispositions of the first link and the second link (Newkirk, [0109]) so as to selectively configure dispositions of the recess configured to receive the leg support assemblies (Newkirk, [0114]; [0118]).
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer  (US 2015/0290064) in view of Newkirk (US 2004/0133979), in view of Laico (US 5025802) and in further view of Anderson (US 3135257).
Regarding claim 17, Kreuzer in view of Newkirk and in further view of Laico disclose the invention as described above.
Kreuzer in view of Newkirk, and in further view of Laico does not disclose wherein each recess operably engages with a locking nut, and the locking nut is selectively configurable for releasably securing the projection of the leg support assembly in the recess.
Anderson teaches an analogous distraction system (Fig. 1) having an analogous pair of leg supports 16, 24 (foot plate 16, block 24, col. 2, lines 23-43) forming a pair of recesses 25  (openings 25, col. 2, lines 23-43) configured for receiving an analogous projection 26 (traction rod 26, col. 2, lines 23-43) of a leg support assembly 28 (sleeve member 28, col. 2, line 67 to col. 3, line 2) wherein the recess operably engages with a locking nut 30 (locking nut 30, col. 3, lines 57-73) and the locking nut is selectively configurable for releasably securing the projection of the leg support assembly in the recess (Fig. 5, col. 3, lines 57-73).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the recess of the leg support of the distraction system of Newkirk in view of Sanders operably engages with a locking nut, and the locking nut is selectively configurable for releasably securing the projection of the leg support assembly in the recess, as taught by Anderson, in order to provide an improved distraction system that facilitates preventing and allowing movement (Anderson, col. 2, lines 49-67).
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuzer  (US 2015/0290064) in view of Newkirk (US 2004/0133979), in view of Laico (US 5025802) and in further view of Campagna (US 2020/0146639).
Regarding claim 17, Kreuzer in view of Newkirk and in further view of Laico disclose the invention as described above.
Kreuzer in view of Newkirk and in further view of Laico does not disclose a buttress in connection with table mount, patient support, and leg mount.
Campagna teaches an analogous distraction system 100 (positioner 100, Fig. 1 A, [0073]) comprising an analogous table mount 110 (side rail 110, [0074), analogous patient support 101 (patient platform 101, [0073]) and analogous leg mount (rail attachment 109, [0080]) and a buttress 143 (Fig. 1C; [0076]) in connection with table mount, patient support and leg mount (Fig. 1C, [0080]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the distraction system of the combination of Kreuzer in view of Newkirk and in further view of Laico including table mount, patient support, and leg mount further comprises a buttress in connection with table mount, patient support, and leg mount, as taught by Campagna in order to provide an improved distraction system that provides support (Campagna, [0076]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786   

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786